J-S52042-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    JOHN PHILIP WOLFE                          :
                                               :
                      Appellant                :      No. 1236 MDA 2016

             Appeal from the Judgment of Sentence June 28, 2016
                 In the Court of Common Pleas of York County
             Criminal Division at No(s): CP-67-CR-0001009-2015


BEFORE:      GANTMAN, P.J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                       FILED SEPTEMBER 15, 2017

        Appellant, John Philip Wolfe, appeals from the judgment of sentence

entered in the York County Court of Common Pleas, following his bench trial

convictions of persons not to possess firearms and hunting without securing

a license.1 We affirm.

        The relevant facts and procedural history of this case are as follows.

In the late 1990s, Appellant was convicted of involuntary deviate sexual

intercourse (“IDSI”) and burglary. Due to his convictions, Appellant cannot

possess firearms pursuant to 18 Pa.C.S.A. § 6105. On December 2, 2014,

Officer Kyle Jury encountered Appellant in a hunting tree stand located

within close proximity to two residences. Appellant was in possession of a
____________________________________________


1
    18 Pa.C.S.A. § 6105(a)(1) and 34 Pa.C.S.A. § 2711(a)(1), respectively.
J-S52042-17


firearm at the time.   Officer Jury recognized Appellant from an incident in

2013, where Officer Jury had informed Appellant he could not possess

firearms due to his prior record.         Officer Jury asked Appellant for

identification and his hunting license, which Appellant did not have on his

person. As a result, Officer Jury confiscated Appellant’s firearm, confirmed

Appellant’s criminal history, and placed Appellant under arrest. A search of

Appellant’s person at the police station revealed a marijuana pipe and a

small amount of marijuana.

      On March 2, 2015, the Commonwealth charged Appellant with persons

not to possess firearms, possession of a small amount of marijuana,

possession of drug paraphernalia, unlawful hunting in a safety zone, and

hunting without securing a license. Appellant proceeded to a bench trial on

April 8, 2016.   At the conclusion of testimony, the court took the matter

under advisement pending the parties’ briefs on the effect of federal case

law on the constitutionality of Section 6105 of the Crimes Code. The court

ultimately convicted Appellant on May 13, 2016, of persons not to possess

firearms and hunting without securing a license.        The court deferred

sentencing pending the preparation of a pre-sentence investigation (“PSI”)

report.

      On June 28, 2016, the court sentenced Appellant to an aggregate term

of two and one-half (2½) to five (5) years’ imprisonment. Appellant timely

filed a notice of appeal on July 27, 2016. On September 7, 2016, the court


                                    -2-
J-S52042-17


ordered Appellant to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b).            Appellant filed his Rule 1925(b)

statement on October 6, 2016.2

       Appellant raises the following issues for our review:

          WHETHER THE EVIDENCE WAS INSUFFICIENT TO
          SUPPORT THE CONVICTION OF PERSONS NOT TO
          POSSESS    [FIREARMS]—18  PA.C.S.A. [§] 6105—
          WHERE…APPELLANT PROVIDED CREDIBLE TESTIMONY
          THAT HE RECEIVED NOTICE THAT HIS FIREARMS
          DISQUALIFICATION WOULD EXPIRE?

          WHETHER EVIDENCE WAS INSUFFICIENT TO SUPPORT A
          CONVICTION WHEREIN RECENT FEDERAL [CASE LAW]
          RECOGNIZED THAT APPELLANT COULD POSSESS A
          FIREARM?

(Appellant’s Brief at 4).

       With respect to his first issue on appeal, a challenge to the sufficiency

of the evidence implicates the following legal principles:

          The standard we apply in reviewing the sufficiency of the
          evidence is whether viewing all the evidence admitted at
          trial in the light most favorable to the verdict winner, there
____________________________________________


2
    To preserve claims for appellate review, an appellant must comply
whenever the trial court orders the appellant to file a concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Commonwealth v. Castillo, 585 Pa. 395, 403, 888 A.2d 775, 780 (2005).
This Court, however, may address the merits of a criminal appeal where a
defendant files an untimely Rule 1925(b) statement, if the trial court had
adequate opportunity and chose to prepare an opinion addressing the issues
raised on appeal.       Commonwealth v. Burton, 973 A.2d 428, 434
(Pa.Super. 2008) (en banc). Here, Appellant did not timely file his Rule
1925(b) statement. Nevertheless, the trial court received the statement and
prepared an opinion addressing the issues raised on appeal. Therefore, we
decline to find waiver on this basis. See id.



                                           -3-
J-S52042-17


          is sufficient evidence to enable the fact-finder to find every
          element of the crime beyond a reasonable doubt. In
          applying [the above] test, we may not weigh the evidence
          and substitute our judgment for the fact-finder.            In
          addition, we note that the facts and circumstances
          established by the Commonwealth need not preclude every
          possibility of innocence.        Any doubts regarding a
          defendant’s guilt may be resolved by the fact-finder unless
          the evidence is so weak and inconclusive that as a matter
          of law no probability of fact may be drawn from the
          combined circumstances. The Commonwealth may sustain
          its burden of proving every element of the crime beyond a
          reasonable doubt by means of wholly circumstantial
          evidence. Moreover, in applying the above test, the entire
          record must be evaluated and all evidence actually
          received must be considered. Finally, the [finder] of fact
          while passing upon the credibility of witnesses and the
          weight of the evidence produced, is free to believe all, part
          or none of the evidence.

Commonwealth v. Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)

(quoting Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa.Super.

2003)).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Michael E.

Bortner, we conclude Appellant’s first issue on appeal merits no relief. The

trial court opinion comprehensively discusses and properly disposes of the

question presented. (See Trial Court Opinion, filed December 9, 2016, at 5-

7 (finding: at trial, Appellant stipulated to his prior convictions of IDSI and

burglary, which are disqualifying offenses pursuant to Section 6105(b);

additionally, Officer Jury testified he found Appellant with firearm on

December 2, 2014; while Appellant admitted possession of firearm on that


                                      -4-
J-S52042-17


date, Appellant claims evidence was insufficient to sustain conviction

because he believed his period of firearm disqualification had expired; this

mistake of law defense does not entitle Appellant to any relief; further,

Appellant failed to present any evidence to demonstrate his probation officer

misled him about his firearm disqualification; in fact, probation forms

Appellant relies on to support claim explicitly explain terms of Appellant’s

firearm disqualification; moreover, Officer Jury credibly testified to previous

encounter with Appellant in 2013, where Officer Jury informed Appellant he

could not possess firearms due to his prior convictions of IDSI and burglary;

under these circumstances, evidence was sufficient to sustain Appellant’s

conviction of persons not to possess firearms, and Appellant’s challenge to

sufficiency of evidence fails). Therefore, we affirm Appellant’s first issue on

the basis of the trial court’s opinion.

      With respect to Appellant’s second issue on appeal, Pennsylvania Rule

of Appellate Procedure 2119 states in relevant part:

         Rule 2119. Argument

         (a) General Rule. The argument shall be divided into
         as many parts as there are questions to be argued; and
         shall have at the head of each part—in distinctive type or
         type distinctively displayed—the particular point treated
         therein, followed by such discussion and citation of
         authorities as are deemed pertinent.

Pa.R.A.P. 2119(a).      Significantly, “[a]n appellate brief must provide a

discussion of the issue raised along with citations to pertinent legal

authorities.”   Commonwealth v. Vega, 754 A.2d 714, 719 (Pa.Super.

                                          -5-
J-S52042-17


2000). “This [C]ourt will not assume the role of advocate for an appellant

when the issues in his brief are improperly raised and undeveloped or

abandoned, lack support in the record, and are presented without reference

to legal authority.” Id. This Court will consider an issue abandoned where

an appellant has identified the claim on appeal, but failed to develop it in his

appellate brief.   Commonwealth v. Rodgers, 605 A.2d 1228, 1239

(Pa.Super. 1992), appeal denied, 532 Pa. 655, 615 A.2d 1311 (1992).

Abandonment of an issue on appeal results in waiver for purposes of our

review. Id.

      Instantly, Appellant does not offer any pertinent discussion or citation

to relevant authority in support of his constitutional challenge to Section

6105 of the Crimes Code.      Instead, Appellant concedes the issue has no

merit and states the trial court properly disposed of the issue in its Rule

1925(a) opinion. Thus, Appellant has abandoned the issue on appeal, and it

is waived for purposes of our review. See id.

      Nevertheless, even if Appellant had properly preserved this issue, a

challenge to the constitutionality of a statute is a pure question of law.

Commonwealth v. Proctor, 156 A.3d 261, 268 (Pa.Super. 2017).                 As

such, our standard of review is de novo and our scope of review is plenary.

Id.   This Court presumes “statutes are constitutional and require[s] those

challenging the constitutionality of a statute to demonstrate that it clearly,

plainly, and palpably violates the constitution.” Commonwealth v. Felder,


                                     -6-
J-S52042-17


75 A.3d 513, 516 (Pa.Super. 2013), appeal denied, 624 Pa. 671, 85 A.3d

482 (2014).

     “When attacking the constitutionality of a statute, an appellant can

raise two types of challenges: facial and as-applied.”   Commonwealth v.

Thompson, 106 A.3d 742, 763 (Pa.Super. 2014), appeal denied, 635 Pa.

743, 134 A.3d 56 (2016), cert. denied, ___ U.S. ___, 137 S.Ct. 106, 196

L.Ed.2d 87 (2016). Significantly,

        A facial attack tests a law’s constitutionality based on its
        text alone and does not consider the facts or
        circumstances of a particular case. An as-applied attack,
        in contrast, does not contend that a law is unconstitutional
        as written but that its application to a particular person
        under particular circumstances deprived that person of a
        constitutional right. A criminal defendant may seek to
        vacate his conviction by demonstrating a law’s facial or as-
        applied unconstitutionality.

Commonwealth v. Brown, 26 A.3d 485, 493 (Pa.Super. 2011).

     Here, the trial court addressed Appellant’s challenge to 18 Pa.C.S.A. §

6105 as follows:

        [Appellant] has provided little, if anything, to support a
        constitutional challenge to the statute at issue. This is
        especially true where he has three prior felony convictions,
        all of which are quite serious. And at least two of [those]
        convictions, IDSI and burglary, suggest the sort of future
        dangerousness that warrants barring felons from
        possessing guns. There is thus nothing to distinguish
        [Appellant] from other felons so as to make his conviction
        unconstitutional.

        Moreover, even if [Appellant] had established that he was
        unlikely to commit serious crimes in the future—he did not
        even attempt to make any such showing—this would do
        him no good. Although [Appellant] relies on [U.S. v.

                                    -7-
J-S52042-17


        Barton, 633 F.3d 168, 174 (3d Cir. 2011)], which found
        that such a showing could restore a felon’s Second
        Amendment rights, [Binderup v. Attorney General
        United States of America, 836 F.3d 336, 349 (3d Cir.
        2016)] overruled Barton and foreclosed this possibility….
        [Appellant’s]   as-applied constitutional challenge    is
        therefore meritless.

        To the extent [Appellant] is asserting a facial challenge—
        again, he does not say—this fails [because a] facial
        challenge to a legislative [a]ct is…the most difficult
        challenge to mount successfully…. [E]ven Barton, cited
        by [Appellant], rejected a facial challenge to a similar
        statute [because the] felon dispossession statutes regulate
        conduct which is unprotected by the Second Amendment….

        In light of [applicable] precedent…, [Appellant’s] facial
        challenge is meritless. And again, his as-applied challenge
        is equally meritless where he has failed to articulate any
        reason—convincing or otherwise—why he should be
        allowed to possess guns despite his felony convictions.
        [Appellant’s] second asserted ground for appeal should
        therefore also be rejected.

(See Trial Court Opinion, filed December 9, 2016, at 9-11) (some citations

omitted). We see no error in the court’s analysis. Thus, even if Appellant

had properly preserved his second issue on appeal, it would warrant no

relief. Accordingly, we affirm the judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2017

                                    -8-
Circulated 09/05/2017 11:05 AM